Citation Nr: 0508468	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
genital herpes.

2.	Entitlement to a compensable rating for right knee 
strain, status post arthroscopy.

3.	Entitlement to a compensable rating for status post 
right foot bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1985 to 
November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1. In a July 2003 rating decision, the RO granted the 
veteran's claim for a compensable rating of 10 percent for 
his service-connected genital herpes and denied his claim for 
compensable ratings for his service-connected right knee 
strain and right foot bunionectomy.

2. On March 16, 2005, prior to the promulgation of a decision 
in the appeal, the Board received signed notification from 
the appellant that he wished to withdraw his pending appeal 
regarding increased ratings for his service-connected right 
foot, right knee, and genital herpes disabilities.


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to a rating in excess of 10 
percent for genital herpes, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).

2.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to a compensable rating for right 
knee strain, status post arthroscopy, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).

3.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to a compensable rating for 
status post right foot bunionectomy, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

In January 2005, the RO certified the issues of entitlement 
to increased ratings for genital herpes and right knee and 
right foot disabilities for appellate review.  In a signed 
statement from the veteran, dated and received at the Board 
on March 16, 2005, the veteran said he wished to withdraw his 
pending appeal and "no longer want[ed] to continue with the 
appeal" for compensable evaluations for his right foot and 
knee disabilities and a rating in excess of 10 percent for 
genital herpes.

The veteran's statement constitutes a written withdrawal of 
the substantive appeal with regard to the matters of 
entitlement a rating in excess of 10 percent for genital 
herpes and compensable ratings for right knee strain, status 
post arthroscopy, and status post right foot bunionectomy.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review those issues, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2004).


ORDER

The appeal as to the issue of a rating in excess of 10 
percent for genital herpes is dismissed.

The appeal as to the issue of a compensable rating for right 
knee strain, status post arthroscopy, is dismissed.

The appeal as to the issue of a compensable rating for status 
post right foot bunionectomy is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


